This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Jaime P. BONTEKOE
   Electricians Mate, Nuclear Power First Class (E-6), U.S. Navy
                            Appellant

                             No. 202100126

                        Decided: 23 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Derek D. Butler

 Sentence adjudged 27 January 2021 by a general court-martial con-
 vened at Naval Station Mayport, Florida, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-4, confinement for 24 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.




            Administrative correction to add omitted footnote 2.
                United States v. Bontekoe, NMCCA No. 202100126
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED. 2


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   2 We note that Preliminary Hearing Exhibit 6 and Prosecution Exhibit 2 are
unsealed, and yet contain explicit images. We hereby order them sealed.




                                            2